     Case 2:19-bk-10119-RK      Doc 112 Filed 07/08/19 Entered 07/08/19 10:13:37          Desc
                                  Main Document    Page 1 of 3


 1   Baruch C. Cohen, Esq. (SBN 159455)
     LAW OFFICE OF BARUCH C. COHEN
 2          A Professional Law Corporation
     4929 Wilshire Boulevard, Suite 940
 3
     Los Angeles, California 90010
 4   (323) 937-4501        Fax (323) 937-4503
     baruchcohen@baruchcohenesq.com
 5
     Attorneys for YCCS, LLC, a Hawaiian Limited Liability Company
 6
 7                            UNITED STATES BANKRUPTCY COURT
 8                             CENTRAL DISTRICT OF CALIFORNIA
                                    LOS ANGELES DIVISION
 9
10    In re                                     Case No. 2:19-BK-10119-RK

11    DAVID LEE,                                Before the Honorable Robert Kwan

12                  Debtor.                     Chapter 11
13
                                                AMENDED PROOF OF SERVICE RE:
14                                              CORRECTED NOTICE OF HEARING and
                                                NOTICE OF MOTION AND MOTION FOR
15                                              RELIEF FROM THE AUTOMATIC STAY
                                                UNDER 11 U.S.C. § 362 (REAL PROPERTY)
16                                              [Docs. 108 & 110]
17
                                                Date: July 30, 2019
18                                              Time: 10:30 am
                                                Courtroom: 1675
19                                              Place: 255 E. Temple St, Los Angeles CA 90012
20
21     DATED: July 8, 2019                        LAW OFFICE OF BARUCH C. COHEN
                                                  A Professional Law Corporation
22
23                                                /s/ Baruch C. Cohen
                                                  Baruch C. Cohen, Esq.
24                                                Attorneys for YCCS, LLC, a Hawaiian Limited
                                                  Liability Company
25
26
27
28

                                                 1
        Case 2:19-bk-10119-RK                     Doc 112 Filed 07/08/19 Entered 07/08/19 10:13:37                                      Desc
                                                    Main Document    Page 2 of 3
                                         PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 4929
Wilshire Boulevard, Suite 940, Los Angeles, California 90010.

A true and correct copy of the foregoing document entitled: AMENDED PROOF OF SERVICE RE: CORRECTED
NOTICE OF HEARING and NOTICE OF MOTION AND MOTION FOR RELIEF FROM THE AUTOMATIC STAY UNDER
11 U.S.C. § 362 (with supporting declarations) (REAL PROPERTY) will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On 7/8/2019,
I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

David A Tilem for Debtor, David Lee
         davidtilem@tilemlaw.com, davidtilem@ecf.inforuptcy.com; joanfidelson@tilemlaw.com; joanfidelson@ecf.inforuptcy.com;
         dianachau@tilemlaw.com; malissamurguia@tilemlaw.com; malissamurguia@ecf.inforuptcy.com
Sean C Ferry for Selene Finance LP
         sferry@rasflaw.com, sferry@ecf.courtdrive.com
Todd S Garan for JPMorgan Chase N.A.
         ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com; tgaran@aldridgepite.com
Nichole Glowin for Green Lawn Mortgage
         nglowin@wrightlegal.net, BKUDGeneralupdates@wrightlegal.net
Erica T Loftis Pacheco for Rehabbers Financial Inc, dba Aztec Financial
         erica.loftispacheco@bonialpc.com
Valerie Smith for PRA Receivables Management LLC
         claims@recoverycorp.com
Edward A Treder (IP)              cdcaecf@bdfgroup.com
US Trustee (LA)                   ustpregion16.la.ecf@usdoj.gov
Hatty K Yip (TR)                  hatty.yip@usdoj.gov


2. SERVED BY UNITED STATES MAIL: On 7/8/2019, I served the following persons and/or entities at the last known
addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 7/8/2019,, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

Hon. Robert N. Kwan, USBC, Central District of California, 255 E. Temple Street, Suite 1682, Los Angeles CA 90012



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 7/8/2019                       Baruch C. Cohen, Esq.                                           /s/ Baruch C. Cohen
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:19-bk-10119-RK        Doc 112 Filed 07/08/19 Entered 07/08/19 10:13:37        Desc
                               Main Document    Page 3 of 3


 Amer Assist AR Solutions, Inc.               Synchrony Bank - Amazon
 P.O. Box 26095                               170 W Election Rd Ste. 125
 Columbus, OH 43226-0095                      Draper, UT 84020-6425

 Comenity-Total Rewards Visa                  Target RedCard
 P.O. Box 659450                              PO Box 5332
 San Antonio, TX 78265-9450                   Sioux Falls SD 57117-5332

 Discover Card/ Discover it Miles Card        US BANK
 PO Box 51908                                 PO Box 108
 Los Angeles, CA 90051-6208                   Saint Louis, MO 63166-0108

 First National Bank                          US Bank Home Mortgage
 PO Box 2557                                  4601 Frederica Street
 Omaha, NE 68103-2557                         Owensboro, KY 42301-7439

 Franchise Tax Board                          Virgin America
 PO Box 942840                                PO Box 659450
 Sacramento, CA 94240-0001                    San Antonio, TX 78265-9450

 Internal Revenue Service                     BSI Financial Services
 P.O. Box 7346                                314 S. Franklin Street, 2nd Floor
 Philadelphia, PA 19101                       Titusville, PA 16354-2168

 LA DWP                                       LA Co. Treasurer and Tax Collector
 111 N Hope St                                PO Box 54110
 Los Angeles., CA 90012-2607                  Los Angeles, CA 90054-0110

 Mercury Payments Services LLC                LOANCARE A Servicelink Co.
 Card Services                                PO Box 8068
 PO Box 70168                                 Virginia Beach, VA 23450-8068
 Philadelphia, PA 19176-0168
 ORBITZ                                       Renee E Sanders
 PO Box 659450                                Law Offices of Renee Estelle Sanders
 San Antonio, TX 78265-9450                   3450 Wilshire Blvd Ste 1214
                                              Los Angeles, CA 90010-2208

 Pentagon Federal Credit Union                Pacific Private Money Inc
 9494 Miramar Rd                              555 Grant Ave
 San Diego, CA 92126-4417                     Novato, CA 94945-3120
